Citation Nr: 0120492	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-10 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis media and traumatic perforation of the tympanic 
membrane of the left ear.  

2.  Entitlement to service connection for a left index finger 
disorder.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a lacerated wound, left palm, debrided and 
sutured.  

4.  Entitlement to a compensable evaluation for service-
connected disabilities under 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from March 
1951 to June 1955.  His awards include the Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  Service connection for otitis media and traumatic 
perforation of the tympanic membrane of the left ear, was 
denied by the RO in September 1963, on the basis that it was 
not found on the last examination.  The veteran was notified 
of the decision in September 1963 and did not make a timely 
appeal.  

2.  The veteran has recently submitted evidence from a 
physician diagramming a current perforation or residual scar 
of the tympanic membrane of the left ear.  


CONCLUSION OF LAW

The September 1963 RO decision is final.  Evidence received 
since the September 1963 RO decision is new and material and 
the veteran's claim for service connection for otitis media 
and traumatic perforation of the tympanic membrane of the 
left ear is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1963, the RO denied service connection for 
otitis media and traumatic perforation of the tympanic 
membrane of the left ear, on the basis that it was not found 
on the last examination.  The veteran was notified of the 
decision by the RO in September 1963.  He did not make a 
timely appeal.  Unappealed decisions by the RO are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000).  However, the case can be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108 (West 
1991).  

The United States Court of Appeals for the Federal Circuit 
has held that the first analysis must be whether the veteran 
has submitted new and material evidence to reopen his claim; 
because VA does not have jurisdiction unless the veteran 
submits new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

When the claim was denied in September 1963, the evidence 
included service medical records which showed that the 
veteran sustained a perforation of the left tympanic membrane 
as the result of a traumatic blow to the head in late 
February 1955.  He was treated through March 1955.  The 
injury was complicated by acute, suppurative otitis media.  
In mid-March 1955, it was recorded in the service medical 
records that the ear drum had healed and the infection had 
regressed satisfactorily.  The veteran was returned to duty.  
On examination for separation from active service, in June 
1955, the veteran's ears and drums were normal.  On VA 
examination in June 1963, the veteran's ears were normal.  

In a letter dated in January 1999, Hector M. Santini-
Olivieri, M.D., reported that examination disclosed an 
anterior perforation.  He diagrammed a perforation similar to 
the perforation diagrammed in the service medical records.  

At the time of the 1963 denial, there was no evidence of a 
current disability and the claim was denied on that basis.  
Dr. Santini has provided evidence of a current disability.  
This evidence bears directly and substantially upon the 
specific matter under consideration and is neither cumulative 
nor redundant.  Because it goes directly to the reason for 
the previous denial, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, Dr. Santini's report is new and material evidence and a 
basis to reopen the claim.  38 C.F.R. § 3.156 (2000).  


ORDER

The petition to reopen a claim of entitlement to service 
connection for otitis media and traumatic perforation of the 
tympanic membrane of the left ear is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Dr. Santini's report was hand written and partially 
illegible.  He should be asked for a legible report.  

The VCAA emphasizes the need for VA examinations and medical 
opinions.  The veteran should be afforded a VA examination to 
determine his current left ear diagnosis and its etiology.

The service medical records show that the veteran lacerated 
his left palm in April 1952.  It required debridement and 
sutures.  The veteran has testified that the wound was deep 
and he believes that it affected the function of his left 
index finger.  While VA examination described the scar on the 
veteran's left palm, it did not offer an opinion as to 
whether the scar affected the function of the left index 
finger.  Again, the Board notes that the VCAA emphasizes the 
need for VA examinations and medical opinions where there are 
medical questions.  The veteran should be afforded a VA 
examination to determine his current left index finger 
diagnosis and its etiology.  

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  The 
veteran has testified that his service-connected disabilities 
interfere with normal employability and warrant a compensable 
rating.  He specifically asserts that the service-connected 
residuals of removal of a lipoma from his head include a cyst 
and headaches.  He further asserts that the service-connected 
left palm injury interferes with his work as a mechanic.  The 
Board again notes that VCAA requires medical findings and 
opinions on these points.

In regard to the effects of the residuals of excision of a 
lipoma from the right fronto-parietal area, the Board notes 
that examination in August 1963 disclosed a 2 inch long, well 
healed post-operative scar which was not keloid, tender, 
adherent or disfiguring in the right tempro-parietal region.  
Under the scar was a small cystic mass 1 centimeter in 
diameter.  On the November 1996 examination, the examiner 
found no objective evidence of a scar but there was a 1 
centimeter cyst in the right tempro-parietal region which was 
tender to palpation.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  After obtaining the necessary releases 
from the veteran, the RO should ask Dr. 
Santini for a legible report.  

3.  The veteran should be scheduled for a 
VA examination of his ears.  The claims 
folder, including a copy of this REMAND, 
should be made available to the examiner 
for review.  Any indicated tests and 
studies should be done and the results 
discussed in the final report.  The 
examiner should fully explain responses to 
the following questions:  

a.  What is the current diagnosis for any 
ear disorder the veteran may have?  

b.  Does the veteran currently have otitis 
media and traumatic perforation of the 
tympanic membrane of the left ear?  

c.  Is it as likely as not that a current 
ear disorder was caused by the otitis 
media and traumatic perforation of the 
tympanic membrane of the left ear in 
service?  

4.  The veteran should be scheduled for a 
VA examination of his left hand.  The 
claims folder, including a copy of this 
REMAND, should be made available to the 
examiner for review.  Any indicated tests 
and studies should be done and the results 
discussed in the final report.  The 
examiner should fully explain responses to 
the following questions:  

a.  What are the current manifestations of 
the left palm injury received in service?  

b.  Is it as likely as not that a left 
index finger disorder is the result of the 
hand injury in service?  

c.  Would the current manifestations of 
the service-connected left palm injury 
interfere with normal employability?  

5.  The veteran should also be scheduled 
for a VA examination of the residuals of 
excision of a lipoma from the right 
fronto-parietal area.  The claims folder, 
including a copy of this REMAND, should be 
made available to the examiner for review.  
Any indicated tests and studies should be 
done and the results discussed in the 
final report.  The examiner should fully 
explain responses to the following 
questions:  

a.  What are the current manifestations of 
the service-connected residuals of 
excision of a lipoma from the right 
fronto-parietal area?  

b.  Is it as likely as not that a current 
cyst in the right temporoparietal region 
is a residual of the excision of the 
lipoma from the right fronto-parietal 
area?  

c.  Would the current manifestations of 
the service-connected residuals of 
excision of a lipoma from the right 
fronto-parietal area interfere with normal 
employability?  

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 


